Case 1:20-cv-09413-PKC Document 1-2 Filed 11/10/20 Page 1 of 2




                     EXHIBIT B
                       Downer Report
       Case 1:20-cv-09413-PKC Document 1-2 Filed 11/10/20 Page 2 of 2




                             MARTYN DOWNER WORKS OF ART




   TO WHOM IT MAY CONCERN



   Pair diam,ond spherical ear pendants
   Each designed as a sphere pave-set throughout with cushion-shaped diamonds
   and mounted towards the front with a larger rose cut diamond, supported on
   diamond cluster surmounts set with a rose-cut diamond within a border of
   smaller cushion-shaped diamonds. Mounted in silver and gold. Modem.
  In my opinion these diamond ear pendants are of modem manufacture in an
  antique style using cushion-shaped diamonds recovered from antique jewels. I
  would date their manufacture to the early 21 st century. The larger rose-cut
  stones with polished girdles appear of recent, probably Far Eastern production.
  The use of large rose-cut diamonds with cushion-shaped stones is not consistent
  withEuropeanjewellery designs of the 19th century. The design ofthe ear
  pendants is contemporary and not antique.




 Martyn Downer F.G.A.
 12 April 2019




                    Puttock's End • Anstey • Buntingford • Hertfordshire SG9 DOG
Telephone: O1279 777334 • Mobile: 07708 667448 • www.martyndowner.com • martyn@martyndowner.com

                                         VAT No. 919 6600 07
